J-S36025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DIMITRY KUPERSCHMIDT                       :
                                               :
                       Appellant               :       No. 874 EDA 2021

              Appeal from the PCRA Order Entered March 29, 2021
                  In the Court of Common Pleas of Pike County
              Criminal Division at No(s): CP-52-CR-0000423-2014


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             Filed: December 23, 2021

        Appellant, Dimitry Kuperschmidt, appeals from the order entered in the

Pike County Court of Common Pleas, which dismissed his first petition filed

under the Post Conviction Relief Act (“PCRA”).1 We dismiss the appeal.

        The PCRA court set forth the relevant facts and procedural history as

follows:

           [Appellant] was charged with two hundred seventeen (217)
           counts related to a fraudulent voting scheme in a 2014
           election held by the Wild Acres Community Association. In
           particular, the fraudulent acts involved filling out election
           ballots of S.Q.S. property owners in the community.
           Following trial, the jury returned a verdict of guilty on one
           hundred ninety (190) counts. Appellant was found not
           guilty on twenty-seven (27) counts for the offenses of
           identity theft, tampering with records or identification, and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S36025-21


         forgery.   Appellant’s original sentencing took place on
         September 8, 2016, during which he received a total
         aggregate sentence of not less than twelve (12) months not
         more than twenty-nine (29) months of incarceration in a
         state prison.

(PCRA Court Opinion, filed 7/20/21, at 1).

      On direct appeal, this Court reversed the conviction for criminal use of

a communication facility, vacated the judgement of sentence and remanded

the matter for resentencing. See Commonwealth v. Kuperschmidt, 185

A.3d 1093 (Pa.Super. 2018) (unpublished memorandum), appeal denied, 647

Pa. 313, 189 A.3d 378 (2018).       On November 1, 2018, the trial court

resentenced Appellant and imposed the same aggregate sentence of 12 to 29

months’ imprisonment.     Once again, Appellant appealed and this Court

vacated the judgment of sentence and remanded for resentencing, holding

that the trial court imposed an illegal sentence on one count of attempted

identity theft, where the minimum sentence for that crime exceeded one-half

of the maximum sentence.      See Commonwealth v. Kuperschmidt, 221

A.3d 312 (Pa.Super. 2019) (unpublished memorandum), appeal denied, ___

Pa. ___, 234 A.3d 400 (2020). The trial court resentenced Appellant on July

17, 2020, maintaining an aggregate sentence of 12 to 29 months’

imprisonment.

      Appellant filed a timely counseled PCRA petition on February 25, 2021.

On March 9, 2021, the PCRA court issued notice of its intent to dismiss the

petition without a hearing per Pa.R.Crim.P. 907. Specifically, the court noted

that Appellant was not serving a sentence of imprisonment, probation, or


                                    -2-
J-S36025-21



parole at the time the notice was issued and ineligible for PCRA relief.

Appellant did not respond to the Rule 907 notice and the court dismissed the

PCRA petition on March 29, 2021.2

       On April 26, 2021, Appellant timely filed a pro se notice of appeal. On

the same day, the PCRA court ordered Appellant to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. Appellant complied on

May 14, 2021. Appellant’s counsel filed a motion to withdraw on August 2,

2021, which the court granted on September 1, 2021. On October 12, 2021,

Appellant filed a pro se appellate brief with this Court.3

       Preliminarily, we recognize:

          [A]ppellate briefs and reproduced records must materially
          conform to the requirements of the Pennsylvania Rules of
          Appellate Procedure. Pa.R.A.P. 2101. This Court may quash
          or dismiss an appeal if the appellant fails to conform to the
          requirements set forth in the Pennsylvania Rules of
          Appellate Procedure. Id.; Commonwealth v. Lyons, 833
          A.2d 245 (Pa.Super. 2003)[, appeal denied, 583 Pa. 695,
          879 A.2d 782 (2005)]. Although this Court is willing to
          liberally construe materials filed by a pro se litigant, pro se
          status confers no special benefit upon the appellant. Id. at
          252. To the contrary, any person choosing to represent
          himself in a legal proceeding must, to a reasonable extent,
          assume that his lack of expertise and legal training will be

____________________________________________


2Appellant avers that his counsel responded to the Rule 907 notice by sending
a letter to the PCRA court’s chambers on March 25, 2021. However, the PCRA
court noted that this letter was not properly filed with the Prothonotary’s office
and therefore, is not part of the record.

3 We note that PCRA counsel was privately retained. Nothing in the record
suggests that Appellant is indigent and entitled to the appointment of counsel
for this appeal.

                                           -3-
J-S36025-21


         his undoing. Commonwealth v. Rivera, 685 A.2d 1011
         ([Pa.Super.] 1996).

In re Ullman, 995 A.2d 1207, 1211-12 (Pa.Super. 2010), appeal denied, 610

Pa. 600, 20 A.3d 489 (2011) (quoting Commonwealth v. Adams, 882 A.2d

496, 497-98 (Pa.Super. 2005)). The applicable rules of appellate procedure

mandate that an appellant’s brief shall consist of the following matters,

separately and distinctly entitled and in the following order:

            (1)   Statement of jurisdiction.

            (2)   Order or other determination in question.

            (3)   Statement of both the scope of review and the
                  standard of review.

            (4)   Statement of the questions involved.

            (5)   Statement of the case.

            (6)   Summary of argument.

            (7)   Statement of the reasons to allow an appeal to
                  challenge the discretionary aspects of a sentence,
                  if applicable.

            (8)   Argument for appellant.

            (9)   A short conclusion stating the precise relief sought.

            (10) The   opinions    and    pleadings     specified    in
                 Subdivisions (b) and (c) of this rule.

            (11) In the Superior Court, a copy of the statement of
                 errors complained of on appeal, filed with the trial
                 court pursuant to Rule 1925(b), or an averment
                 that no order requiring a statement of errors
                 complained of on appeal pursuant to [Rule]
                 1925(b) was entered.


                                     -4-
J-S36025-21


Pa.R.A.P. 2111(a). Further,

         Briefs and reproduced records shall conform in all material
         respects with the requirements of these rules as nearly as
         the circumstances of the particular case will admit,
         otherwise they may be suppressed, and, if the defects are
         in the brief or reproduced record of the appellant and are
         substantial, the appeal or other matter may be quashed or
         dismissed.

Pa.R.A.P.   2101   (emphasis   added).     See   also   Pa.R.A.P.   2114-2119

(addressing specific requirements of each subsection of appellate brief).

      Regarding the statement of questions involved section of an appellate

brief, Rule 2116(a) states:

         Rule 2116. Statement of Questions Involved

            (a) General rule.—The statement of the questions
            involved must state concisely the issues to be resolved,
            expressed in the terms and circumstances of the case but
            without unnecessary detail.      The statement will be
            deemed to include every subsidiary question fairly
            comprised therein. No question will be considered
            unless it is stated in the statement of questions
            involved or is fairly suggested thereby.             Each
            question shall be followed by an answer stating simply
            whether the court or government unit agreed, disagreed,
            did not answer, or did not address the question. If a
            qualified answer was given to the question, appellant
            shall indicate the nature of the qualification, or if the
            question was not answered or addressed and the record
            shows the reason for such failure, the reason shall be
            stated briefly in each instance without quoting the court
            or government unit below.

Pa.R.A.P. 2116(a) (emphasis added). Additionally, Rule 2119(a) provides:

         Rule 2119. Argument

            (a) General rule.—The argument shall be divided into
            as many parts as there are questions to be argued; and


                                    -5-
J-S36025-21


            shall have at the head of each part—in distinctive type or
            in type distinctively displayed—the particular point
            treated therein, followed by such discussion and citation
            of authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). “[I]t is an appellant’s duty to present arguments that are

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citations to legal

authorities.”   Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.Super.

2007), appeal denied, 596 Pa. 703, 940 A.2d 362 (2008) (internal citations

omitted). “This Court will not act as counsel and will not develop arguments

on behalf of an appellant.” Id. If a deficient brief hinders this Court’s ability

to address any issue on review, we shall consider the issue waived.

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa.Super. 2006) (holding

appellant waived issue on appeal where he failed to support claim with

relevant citations to case law and record). See also In re R.D., 44 A.3d 657

(Pa.Super. 2012), appeal denied, 618 Pa. 677, 56 A.3d 398 (2012) (holding

appellant waived issue, where argument portion of appellant’s brief lacked

meaningful discussion of, or citation to, relevant legal authority regarding

issue generally or specifically; appellant’s lack of analysis precluded

meaningful appellate review).

      Additionally, to be eligible for PCRA relief, a petitioner must plead and

prove by a preponderance of the evidence that he is currently serving a

sentence of imprisonment, probation or parole at the time that relief is

granted. See 42 Pa.C.S.A. § 9543(a).

                                      -6-
J-S36025-21


         [S]ection 9543 requires that a petitioner be serving a
         sentence of incarceration at the time relief is granted; if they
         are not, they are ineligible for post-conviction relief. See
         Commonwealth v. Ahlborn, 548 Pa. 544, 699 A.2d 718,
         720 (1997) … (holding that the plain language of section
         9543(a)(1)(i) requires that a petitioner be serving a
         sentence of incarceration at the time when relief is granted);
         Commonwealth v. Matin, 832 A.2d 1141, 1143 (Pa.
         Super. 2003) (stressing that “[a] petitioner is ineligible for
         relief under the PCRA once the sentence for the challenged
         conviction is completed”); see also Commonwealth v.
         Smith, 609 Pa. 605, 17 A.3d 873, 904 (2011) (reiterating
         the holding of Ahlborn that section 9543 “preclude[s] PCRA
         relief where the petitioner is no longer serving a sentence
         for the crime at the time the PCRA court renders a decision”)
         (citing Ahlborn, supra).

Commonwealth v. Fields, 197 A.3d 1217, 1222 (Pa.Super. 2018) (en banc),

appeal denied, 651 Pa. 593, 206 A.3d 1025 (2019).

      Instantly, the defects in Appellant’s brief are substantial. Appellant did

not include a statement of questions presented to identify the specific issues

he wishes to raise on appeal. See Pa.R.A.P. 2116(a). Further, Appellant’s

brief lacks a statement of jurisdiction, statement of the relevant standard and

scope of review, and a comprehensible argument section.            See Pa.R.A.P.

2111(a), 2114, 2119. Appellant’s argument section consists only of a list of

bald assertions of alleged errors committed by the PCRA court. Appellant fails

to provide any meaningful analysis or citation to relevant authority to

demonstrate error in the PCRA court’s decision that he was ineligible for PCRA

relief because he was not currently serving a sentence of imprisonment,

probation, or parole.   See Pa.R.A.P. 2119(a); Hardy, supra.          Appellant’s

failure to comply with our procedural rules governing appellate briefs


                                      -7-
J-S36025-21


precludes meaningful review and constitutes sufficient grounds to dismiss the

appeal.    See Pa.R.A.P. 2101; In re Ullman, supra (holding substantial

deficiencies in appellant’s brief warrant preclusion of judicial review).4

Accordingly, we dismiss the appeal.

       Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2021




____________________________________________


4Moreover, we agree with the PCRA court that Appellant is not eligible for
PCRA relief where he is no longer serving a sentence. See 42 Pa.C.S.A. §
9543(a); Fields, supra.

                                           -8-